                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


ADANE KEBEDE,                                    )
                                                 )
                     Plaintiff,                  )
                                                 )
                      v.                         )          1:19CV412
                                                 )
BUTNER FCI PRISON LOW UNIT                       )
et al.,                                          )
                                                 )
                     Defendant(s).               )


                                            ORDER

       The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, on May 3, 2019, was served on the parties in this

action. (ECF Nos. 2, 3.) Plaintiff filed objections to the Magistrate Judge’s Recommendation,

(see ECF No. 6).           The Court has appropriately reviewed the Magistrate Judge’s

Recommendation and has made a de novo determination in accord with the Magistrate Judge’s

Recommendation. The Court therefore adopts the Magistrate Judge’s Recommendation.

       IT IS HEREBY ORDERED that this action is filed and DISMISSED sua sponte

without prejudice to Plaintiff filing a new complaint, on the proper forms, which corrects the

defects cited above and is filed in a proper district.

       This, the 11th day of June 2019.

                                              /s/ Loretta C. Biggs
                                              United States District Judge
